J. D. Baines, deputy sheriff of Gates County, testified in part: "The defendant had three bottles of whiskey, one in his hand and two in his pockets. I know whiskey when I smell it." The defendant at the time was about one hundred yards from his dwelling-house. Testimony to like effect was given by C. W. Hinton, also a deputy sheriff. Defendant testified that he had no whiskey, but what he had was vinegar. One of the counts in the bill of indictment was that defendant did unlawfully "possess intoxicating liquors." For this he was convicted.
The defendant in his brief contends: "The court erred in charging as follows: `It is unlawful for one to have intoxicating liquors in his possession outside of his dwelling-house in any quantity,' instead of charging as follows: `It is unlawful for one to have intoxicating liquors in his possession outside of his dwelling-house in any quantity for anillegal purpose.'"
The charge as given is now well settled law in this jurisdiction. S. v.Sigmon, 190 N.C. 684; S. v. Pierce, 192 N.C. 766; S. v. Hege, ante, 526.
The charge of the court below is full, fair and accurate, and gave defendant every right that he was entitled to under the law. We can find
No error. *Page 583